Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-11, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 17, the metes and bounds of the term “rail” are unclear because applicant does not appear to provide a definition of the term within their disclosure. The Examiner assumes the term “rail” to mean “a structural member or support” as generally understood in the art (https://www.merriam-webster.com).
	The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 10-11, and 17 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Bunnell US 4,004,763.

Regarding claim 1, Bunnell discloses an inclining aircraft ejection seat assembly, comprising: 
a curved ejection rail defining a longitudinal axis, the ejection rail curved for an entirety of the longitudinal axis (slot “rail” 19 best shown in figures 3-4); and 
an ejection seat having a guide disposed on a side of the ejection seat and a seat back defining a seat back plane, the guide configured to travel along an arcuate path in mating alignment with the curved ejection rail and change a configuration of the ejection seat from a reclining position to an inclining position prior to ejection (as inherently shown between figures 3-4 and described in at least column 2 lines 60-63), wherein: 
a first ejection seat position including a first seat angle between a horizontal reference plane and the seat back plane for the reclining position is between approximately 10-45° (figure 4),
a second ejection seat position including a second seat angle between the horizontal reference plane and the seat back plane for the inclining position is greater than the first seat angle (figure 3), and 
the curved ejection rail is configured to reposition the ejection seat from the first ejection seat position to the second ejection seat position in response to ejection of the ejection seat (as previously described).

Regarding claim 5, Bunnell discloses the inclining aircraft ejection seat assembly of claim 1, wherein the curved ejection rail is curved at a constant radius throughout its length (as seen in figures 3-4).



Regarding claim 10, Bunnell discloses the inclining aircraft ejection seat assembly of claim 8, wherein an intermediate guide of the multiple guides extends past a back surface of the ejection seat (as shown in annotated figure 4 below).

    PNG
    media_image1.png
    605
    694
    media_image1.png
    Greyscale


Regarding claim 11, Bunnell discloses the inclining aircraft ejection seat assembly of claim 8, wherein a first guide is nearer a top surface of the side, a second guide is intermediate the first guide and a third guide, and a first distance between the first guide and the second guide exceeds a second distance between the second guide and the third guide (as shown in annotated figure 4 below).

    PNG
    media_image2.png
    605
    694
    media_image2.png
    Greyscale


Regarding claim 17, Bunnell discloses a method of inclining an aircraft ejection seat prior to a launch sequence, comprising: reclining the aircraft ejection seat in a reclining position along an ejection rail, the aircraft ejection seat including a seat back defining a seat back plane; and inclining the aircraft ejection seat into an inclining position along the ejection rail prior to launching the aircraft ejection seat; wherein: the ejection rail defines a longitudinal axis; the ejection rail is curved for an entirety of the longitudinal axis, wherein: a first ejection seat position including a first seat angle between a horizontal reference plane and the seat back plane for the reclining position is between approximately 10-45°, a second ejection seat position including a second seat angle between the horizontal reference plane and the seat back plane for the inclining position is greater than the first seat angle, and the curved ejection rail is configured to reposition the ejection seat from the first ejection seat position to the second ejection seat position in response to ejection of the ejection seat (see claim 1 rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunnell.

Regarding claim 2, Bunnell teaches the inclining aircraft ejection seat assembly of claim 1, but does not specify wherein the guide comprises a roller.
However, rollers are extremely well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to specify rollers within the slot rails, in order to enable smooth transition of the guides along the slot rail. Furthermore, applicant describes “rollers” to be an option among many well-known types of “traveling” elements, thus it does not appear that the specification of “rollers” is critical. All the claimed elements were known in the prior art and one 

Regarding claim 3, Bunnell teaches the inclining aircraft ejection seat assembly of claim 1, but do not specify wherein the reclining position comprises a zero-gravity position.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the aircraft in an orientation so as to provide the seat in a position at zero-gravity, in order to reduce stress on the occupant of the seat; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 6, Bunnell teaches the inclining aircraft ejection seat assembly of claim 1, but does not specify wherein the curved ejection rail is a multi-curved curvilinear ejection rail having a first section formed at a first radius and a second section formed at a second radius that is different than the first radius.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide various orientations of the curve, in order to accommodate various environments that the seat is ejected from, to compensate for the various types of loads, since it would have been an obvious matter of design choice to make the different portions of the rail of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results..


However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide various orientations of the curve, in order to accommodate various environments that the seat is ejected from, to compensate for the various types of loads; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 9, Bunnell teaches the inclining aircraft ejection seat assembly of claim 8, but does not teach wherein the multiple guides are configured to travel along the arcuate path.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide multiple guides within the one path, in order to accommodate for failure of one guide, etc.; since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644